DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 2/23/22 and has been entered and made of record. Currently, claims 1-5, 7-8, 11-16, and 19-23 are pending.

Claim Objections

Applicant’s amendment to claim 11 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Rejections - 35 USC § 112

Applicant’s amendment to claim 11 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see pages 8-10 of the remarks, filed 2/23/22, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8,11-16, and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Umimura (US 2015/0003850) in view of Ishikawa et al. (US 2008/0086659) and Nagami (US 2014/0029043).
Regarding claims 1 and 15, Umimura discloses a shutdown method of an electronic apparatus and an electronic apparatus, comprising: 
a power switch (see para 40, power switch 416);
a power source (see Fig. 3 and paras 31 and 36, power source unit 40 contains power supply units 410, 411, and 412); 
a power monitoring circuit configured to monitor an output voltage from the power source (see Fig. 3 and paras 36-39, power monitor units 413, 424, and 415 monitor output voltage from the associated power sources); and 
a processor that operates using power output from the power source, the processor being configured to:
execute activating processing to the electronic apparatus based on turning on the power switch (see paras 47, an activation process is performed when the power switch 416 is turned from off to on); 
execute shutdown processing to the electronic apparatus based on turning off the power switch (see paras 44-46, 50, 62-63, and 68, a shutdown process is performed when the power switch is turned from on to off);
execute the shutdown processing to the electronic apparatus (see paras 44 and 62-66, a shutdown process begins when the voltage drops to a Lo level), and 
based on the monitored voltage rising above a second threshold, execute activation processing to the electronic apparatus that is in an off state due to the execution of the shutdown processing (see paras 38-39, first and second power monitor units 413 and 414 monitor voltage of first and second power supply units 410 and 411, respectively, and upon detecting an applied output voltage that exceeds a threshold level, the power monitoring units a power-good signal).
Umimura does not disclose expressly execute the shutdown processing to the electronic apparatus based on the monitoring voltage falling below a first threshold even if the power switch is kept to be ON and based on the monitored voltage rising above a second threshold while the power switch is kept to be ON from when the shutdown processing is executed, execute the activation processing to the electronic apparatus.
Ishikawa discloses execute shutdown processing to the electronic apparatus based on the monitoring voltage falling below a first threshold and based on the monitored voltage rising above a second threshold, execute the activation processing to the electronic apparatus (see paras 45-46, 52, 54, and 58-59, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption and if the voltage falls below a second threshold level then a shutdown process is performed, the threshold is an operation voltage, when a power failure or low voltage level is detected during normal operation, the system shifts to a pre-shutdown mode, in which normal operation is interrupted and data is saved in memory, after that, normal operation restarts).
Nagami discloses a power switch (see para 22, power supply switch 45);
execute the shutdown processing to the electronic apparatus based on the monitoring voltage falling even if the power switch is kept to be ON and based on the monitored voltage rising while the power switch is kept to be ON from when the shutdown processing is executed, execute the activation processing to the electronic apparatus (see paras 37, 41, 46, 48-49, 60-61, and 84-91, while a power supply switch 45 is still ON the MFP 100 can transition to a power saving state 76, including a sleep mode 84 and a deep sleep mode 85, in which the power to certain components is reduced or turned off, power is related to voltage, and as such the voltage to the components would also decrease or stop being supplied).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the reduced power consumption during power saving states/modes, as described by Nagami, and the performing a pre-shutdown and reactivation process based on a threshold voltage, as described by Ishikawa, with the system of Umimura. Umimura acknowledges hibernation and sleep states and the reduced or stopping of power supplied to components of a device. Umimura monitors voltage supply and it would therefore have been obvious to monitor voltage supply when transitioning to and from a power saving state/mode for performing shutdown and activation processes.
The suggestion/motivation for doing so would have been to protect against loss of data in memory when a power off or power failure occurs thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Ishikawa with Umimura to obtain the invention as specified in claims 1 and 15.

Regarding claims 2 and 16, Ishikawa further discloses wherein the first threshold is equal to the second threshold (see paras 45-46, 52, 54, and 59, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption or power failure and if the voltage increases above the threshold level then a shutdown process is not performed, in this scenario the first and second thresholds are the same, or equal).  
Regarding claim 3, Umimura further discloses wherein the power source includes an alternating current (AC) to direct current (DC) converter (see Fig. 3 and para 37, first power supply unit 410 converts AC to DC).  
Regarding claim 4, Umimura further discloses wherein the power source is a standby power source configured to output standby power (see Fig. 3 and paras 37-39 and 47, multiple power supply units are present and the system can be put into a standby power state).  
Regarding claim 5, Umimura further discloses wherein the power source is configured to supply power to the processor (see Fig. 3 and para 37, the power source supplies power to a scanner unit 13 and a printer unit 14).
Regarding claim 7, Ishikawa further discloses wherein the processor is configured to execute the activation processing to the electronic apparatus based on a predetermined time having elapsed since the monitored voltage has risen above the threshold (see paras 53 and 58, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption, after an elapsed period of time, when the voltage exceeds a threshold, normal voltage is determined to be present and normal operation is resumed).  
Regarding claim 8, Ishikawa further discloses wherein the predetermined time is set to be longer than a duration for completing the shutdown processing (see para 83-91, when the voltage drops below a first threshold level the a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption, after an elapsed period of time, when the voltage exceeds a threshold, normal voltage is determined to be present and normal operation is resumed, the preset timer can be set for a long time during which the system voltage is checked and rechecked to determine whether to enter a shutdown mode or resume normal operation).  
Regarding claim 11, Umimura further discloses a storage, wherein the storage is a hard disk or a solid state disk (SSD) (see Fig. 3 and para 26, HDD 304).  
Regarding claims 12 and 19, Umimura further discloses wherein the power source does not stop outputting power while a DC voltage is supplied to the power source through a plug (see paras 44-47, image forming apparatus 10 can enter a sleep state that does not stop outputting power to some of the processing units).  
Regarding claim 13, Umimura further discloses a printer configured to print an image on a recording medium (see Fig. 3 and para 35, printer unit 14).  
Regarding claim 14, Umimura further discloses a reader configured to read an original document image (see Fig. 3 and para 34, scanner unit 13).
Regarding claim 20, Umimura further discloses wherein the electronic apparatus includes a printer configured to print an image on a recording medium or a reader configured to read an original document image (see Fig. 3 and paras 34-35, printer unit 14 and scanner unit 13).
Regarding claim 21, Ishikawa further discloses wherein the processor is configured to: execute the activation processing to the electronic apparatus if the monitored voltage rises above the second threshold in the electronic apparatus to which the shutdown processing, based on the monitored voltage falling below the first threshold, has been executed, and not execute the activation processing to the electronic apparatus if the monitored voltage rises above the second threshold in the electronic apparatus to which the shutdown processing has been executed, the shutdown processing executed based on a user operation for turning off the electronic apparatus (see paras 45-46, 52, 54, and 58-59, when the voltage drops below a first threshold level a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption and if the voltage falls below a second threshold level then a shutdown process is performed, the threshold is an operation voltage, when a power failure or low voltage level is detected during normal operation, the system shifts to a pre-shutdown mode, in which normal operation is interrupted and data is saved in memory, after that, normal operation restarts, the shutdown is not due to a user operation to turn off the apparatus).
Regarding claim 22, Ishikawa further discloses wherein the processor is configured to: based on the monitored voltage rising above the second threshold, execute the activation processing to the electronic apparatus that the shutdown-5-Amendment for Application No.: 16/843776 Attorney Docket: 10196976US01processing, based on the monitored voltage having fallen below the first threshold, has been executed, and even if the monitored voltage rises above the second threshold, not execute the activation processing to the electronic apparatus to which the shutdown processing has been executed, the shutdown processing executed based on a user operation for turning off the electronic apparatus (see paras 45-46, 52, 54, and 58-59, when the voltage drops below a first threshold level a pre-shutdown process is performed to monitor the voltage to determine if it is a momentary interruption and if the voltage falls below a second threshold level then a shutdown process is performed, the threshold is an operation voltage, when a power failure or low voltage level is detected during normal operation, the system shifts to a pre-shutdown mode, in which normal operation is interrupted and data is saved in memory, after that, normal operation restarts, the shutdown is not due to a user operation to turn off the apparatus).
Regarding claim 23, Ishikawa further discloses wherein the shutdown processing includes movement of data from a volatile storage device to a non-volatile storage device (see para 60, contents of temporary saving memory 16 are transferred to non-volatile memory 16 during the shutdown process).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677